DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  The claims fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites a method for controlling power generation of a  power plant comprising the operation of power generating units in either of “a non-controlled mode with a non-curtailed power set-point” or “a controlled mode with a curtailed setpoint.”  
As discussed above, the claims fail to specify how these groups are selected or designated.  The claim merely recites “at least one” for each group.  Examiner notes that the disclosure as filed does not appear to contemplate more than these two groups: the power generating units are either non-controlled or controlled, and every unit within the power plant must be in one of these two groups.  
After assigning each wind turbine to one of these two groups, Applicant determines “one or more positive capabilities of the controlled power generating units as a difference between an available power and a curtailed power production of individual power generating units, wherein the available power is the maximum power that can be produced by one of the power generating units” (emphasis by Examiner).
Independent claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining an available power as “the maximum power that can be produced under a current wind condition” (see Specification as filed at p. 14, ll. 5-6), does not reasonably provide enablement for “the available power is the maximum power that can be produced by one of the power generating units.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims because Applicant has not provided any alternative definitions for “available power.”  
Examiner further notes that, even if the disclosure was enabling for “the maximum power that can be produced,” the claim limitation would remain deficient as it is unclear which of the power generating units is being referred to be “one of the power generating units,” as recited in each of the independent claims.  Is it, for example, the “at least one power generating unit” that operates in a non-controlled mode?  Or perhaps the “at least one other power generating unit” operating in a controlled mode?  Is it the available power of the individual wind turbine for which the positive capabilities are presently being determined, or a completely different wind turbine?  The claim notably fails to distinctly point out which “power generating unit” is being referred to, thus creating an issue of clarity.  
Furthermore, Applicant also recites “determining one or more positive capabilities of the controlled power generating units.”  It is unclear what is intended by this limitation.  Examiner notes that the disclosure as filed does not provide support for an interpretation where each individual wind turbine has multiple positive capabilities; instead, the disclosed method makes a determination of one positive capability for each of the individual wind turbines in the controlled group.  Examiner was unable to find any other embodiments or teachings within the disclosure as filed.  The present claim limitation, however, has a broader scope with multiple viable interpretations, including: (1) determining multiple positive capabilities for each wind turbine of the controlled group; (2) determining only one positive capability for only one turbine of the controlled group; (3) determining one positive capability for one or more (but not necessarily all) wind turbines of the controlled group; and (4) determining one positive capability for each wind turbine of the controlled group.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Examiner notes that a rejection under §112(a) may be appropriate here, though the issues of clarity preclude such a determination at this time.  In order to keep this action as brief as possible, a rejection of this subject matter under §112(a) for scope of enablement is omitted at this time as it is likely that addressing the identified issues would overcome such a rejection.
After determining the positive capabilities, Applicant next determines a total positive capability as the sum of the positive capabilities.  Applicant subsequently determines “a proportion of the power generating units intended to be operated in the non-controlled mode, where the proportion is a real number indicating a ratio of controlled and non-controlled power generating units, and where the proportion is determined as a function of the total positive capability” (emphasis by Examiner).
It is wholly unclear how Applicant determines which power generating units are “intended to be operated” in the non-controlled mode.  Claim 1 does not recite any means, methods, rules, limitations, or otherwise on how to select which units are “intended to be operated” in the non-controlled mode.  The disclosure as filed fails to provide any further insight, making use of the term “intended” only four times in portions which substantially mirror the instant claim language.  While Applicant may be attempting to claim “a proportion of the power generating units required to be operated in the non-controlled mode” in order to meet power output requirements, the instant claim completely fails to recite such a configuration.  An intention to operate a unit is wholly separate from a requirement to do so.  Since Applicant has failed to define how to determine which units are “intended to be operated” and since the disclosure as filed fails to provide further insight, Examiner finds the limitation to be indefinite.
With respect to “a ratio of controlled and non-controlled power generating units,” Examiner notes that it is unclear how the ratio is determined.  Typically, a ratio is defined as a number of one thing to a number of another thing, e.g., “a 2:1” ratio.  It would seem Applicant intends for “a ratio of non-controlled units to controlled units” or “a ratio non-controlled units to total units” such that the ratio represents a proportion of the non-controlled units with respect to the total number of units.  Examiner notes again, however, that the instant claim language does not recite the ratio as such.  Instead, Applicant recites “a ratio of non-controlled units and controlled units” without any reference to another value or number.  Since Applicant’s ratio is only half defined, Examiner finds the limitation to be indefinite.
With respect to the proportion being determined as a function, Examiner notes that this would appear to conflict with the immediately preceding limitations.  Applicant has already defined the proportion as “a real number indicated a ratio of controlled and non-controlled power generating units” but now attempts to define it “as a function of the total positive capability.”  This creates an issue of clarity as it is unclear how the proportion is determined.  If the proportion is a ratio, then the ratio must be determined as a function of the total positive capability.  Clarification is required.
In view of the above, claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  The claim fails to distinctly point out and claim the subject matter considered to be the invention.  Independent claims 15, 16, and 17 each recite substantially similar limitations to those found in claim 1 and are therefore rejected for at least the same reasons.  Claims 2-14 and 18-20 depend from these independent claims and are therefore rejected for at least the same reasons.
Regarding claims 2-4, Applicant recites “the … power that can be produced by one of the power generating units” in various parts of each claim.  As with claim 1, these limitations fail to distinctly point out and claim which of the power generating units is being referenced.  See the relevant portion of the rejection of claim 1 above for further discussion.
Regarding claim 2, Applicant further recites determination of positive capabilities of the non-controlled power generating units using language similar to that of the positive capability determination in claim 1.  As such, those portions of the rejection above related to the determination of positive capabilities also apply, mutatis mutandis, to the quoted limitation of claim 2.  
Regarding claim 3, Applicant further recites determination of negative capabilities using language similar to that of the positive capability determination in claim 1.  As such, those portions of the rejection above related to the determination of positive capabilities also apply, mutatis mutandis, to the subject matter of claim 3. 
Regarding claim 4, Applicant further recites “the power production” in line 3 of the claim as amended.  There is not adequate antecedent basis for this limitation within the claims.  Claim 1 recites “a curtailed power production” produced by the controlled units, but claim 4 relates to the non-controlled unit.  None of the claims recite “a non-curtailed power production” or any other form of “a power production.”  As such, the claim is indefinite.  
Regarding claim 5, Applicant recites dependency from claim 1 in the preamble but also recites “the level of the positive capability” and “the level of the negative capabilities” in the final line of the claim.  
First, “one or more negative capabilities” is not positively recited until claim 3, thus claim 5 must be amended to either depend from claim 3 or to positively recite the above-quoted elements.  Furthermore, Applicant’s recitations of “the level of” each capability would lack proper antecedent basis if amended to depend from claim 3.  Examiner notes that Applicant never positively recites “a level of” the capabilities in the claims.  After reviewing the claims, it would seem that Applicant intends to reference “a total” capability for each element (as recited in claims 1 and 3) rather than “the level” of each capability.  As such, “the level of” each element in claim 5 should instead recite “the total” for each capability.  
Regarding claim 7, Applicant recites “the total negative capability” in lines 3 and 5 of the claim as amended, but has written the claim as depending from claim 1.  As with claim 5 above, “a total negative capability” is not recited until claim 3 and, as such, claim 7 must instead depend from claim 3.
Regarding claim 9, Applicant has written the claim as depending from claim 8.  Claim 9 also recites “the number of the power generating units” being selected to change; this recitation requires dependency from claim 8, which recites “a number of the … power generating units” in lines 3-4.  With this in mind, claim 9 further recites “the level of the positive” and “the level of the negative” capabilities.  
As with claim 5, Applicant has failed to recite “a level of” either capability and therefore the limitations will be read as references “a total” (see rejection of claim 5 above).  Further, “a total negative capability” is not recited until claim 3.  Because claim 9 must depend from claim 8 (see above), claim 8 must be amended to depend from claim 3 in order to provide adequate antecedent basis to the limitations of claim 9.
Regarding claim 10, Applicant has written the claim as depending from claim 8, but recites “the … generating units to be exposed to the change of status” in lines 2-3 of the claim as amended.  Applicant does not recite “one or more power generating units are selected to be exposed to the change of … status” until claim 5.  As such, claim 10 must depend from claim 5 to provide proper antecedent basis for the recited limitations.  Appropriate correction is required.  
Regarding claim 11, Applicant recites “in a situation where [the non-controlled units] would be operated as controlled power generating units.”  It is unclear what situation would give rise to operating the non-controlled units as a controlled unit.  From claim 8, we know that the situation where the non-controlled unit is operated as a controlled unit involves a changing of status; thus, claim 11 recites control over the change of status based upon when the non-controlled unit would change status.  Clearly this circular reference is indefinite.  It would seem that Applicant’s intention is to claim determination of hypothetical positive capabilities of individual units in the non-controlled group if they were instead operated in the controlled mode.  Clarification is required.
Regarding claim 13, Applicant recites connection to a power grid, wherein a power reference corresponding to a power less than the available park capacity “caus[es] the at least one other power generating unit to be operated in the controlled mode with the curtailed power set-point.”  This limitation is indefinite because, per claim 1, the at least one other power generating unit is already operating in the controlled mode.  If Applicant wishes to define why the unit is already operating in the controlled mode, the claim language should be amended to reflect such.  For example: “supplying power … in accordance with a power plant reference, and wherein the at least one other power generating unit is operated in a controlled mode with a curtailed power set-point in response to the power plant reference being set below an available park capacity.”  Clarification is required.
Regarding claims 18-20, Applicant recites controller, power plant, and computer program, respectively, each being configured to implement the method of claim 2.  Examiner notes that these claims substantially mirror the language of claim 2.  As such, the rejection of claim 2 (found above) applies, mutatis mutandis, to the subject matter recited in claims 18-20.
Due to the overwhelming number of §112 issues present within the claims, Examiner is unable to provide an evaluation of the claims based on prior art at this time.  References considered to be relevant at this time will be included and discussed, as appropriate, in the Conclusion section at the end of this Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited, but not explicitly discussed in the rejection(s) above, generally relate to control of power reserves in power plants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS K QUIGLEY/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832